

117 S1607 IS: Student Veterans Transparency and Protection Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1607IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Schatz (for himself, Mr. Rounds, Mr. Portman, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to improve how the Department of Veterans Affairs discloses to individuals entitled to educational assistance from the Department risks associated with using such assistance at particular educational institutions and to restore entitlement of students to such assistance who are pursuing programs of education at educational institutions that are subject to Federal or State civil enforcement action, and for other purposes. 1.Short titleThis Act may be cited as the Student Veterans Transparency and Protection Act of 2021.2.Improving transparency and accountability of educational institutions for purposes of veterans educational assistance(a)Requirement relating to G.I. Bill Comparison Tool(1)Requirement to maintain toolThe Secretary of Veterans Affairs shall maintain the G.I. Bill Comparison Tool that was established pursuant to Executive Order 13607 (77 Fed. Reg. 25861; relating to establishing principles of excellence for educational institutions serving service members, veterans, spouses, and other family members) and in effect on the day before the date of the enactment of this Act, or successor tool, to provide relevant and timely information about programs of education approved under chapter 36 of title 38, United States Code, and the educational institutions that offer such programs.(2)Data retentionThe Secretary shall ensure that historical data that is reported via the tool maintained under paragraph (1) remains easily and prominently accessible on the benefits.va.gov website, or successor website, for a period of not less than seven years from the date of initial publication.(b)Providing timely and relevant education information to veterans, members of the Armed Forces, and other individuals(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs, in coordination with the Secretary of Education, shall make such changes to the tool maintained under subsection (a) as the Secretary determines appropriate to ensure that such tool is an effective and efficient method for providing information pursuant to section 3698(b)(5) of title 38, United States Code.(2)Modification of scope of comprehensive policy on providing education informationSection 3698 of title 38, United States Code, is amended—(A)in subsection (a), by striking veterans and members of the Armed Forces and inserting individuals entitled to educational assistance under laws administered by the Secretary of Veterans Affairs; and(B)in subsection (b)(5)—(i)by striking veterans and members of the Armed Forces and inserting individuals described in subsection (a); and(ii)by striking the veteran or member and inserting the individual.(3)G.I. Bill Comparison Tool required disclosuresParagraph (1) of subsection (c) of such section is amended—(A)by striking subparagraph (B) and inserting the following:(B)for each individual described in subsection (a) seeking information provided under subsection (b)(5)—(i)the name of each Federal student aid program, and a description of each such program, from which the individual may receive educational assistance; and(ii)for each program named and described pursuant to clause (i), the amount of educational assistance that the individual may be eligible to receive under the program; and; and(B)in subparagraph (C)—(i)in clause (i), by inserting and a definition of each type of institution before the semicolon;(ii)by striking clause (v) and inserting the following:(v)the average total cost, the average tuition, the average cost of room and board, the average cost and the average fees to earn a certificate, and associate's degree, a bachelor's degree, a postdoctoral degree, and any other degree or credential the institution awards;;(iii)in clause (xii), by striking the period at the end and inserting a semicolon; and(iv)by adding at the end the following new clauses:(xiii)program, degree, and certificate completion rates, disaggregated by individuals who are veterans, individuals who are members of the Armed Forces, and individuals who are neither veterans nor members of the Armed Forces;(xiv)transfer-out rates, disaggregated by individuals who are veterans, individuals who are members of the Armed Forces, and individuals who are neither veterans nor members of the Armed Forces;(xv)credentials available and the average time for completion of each credential;(xvi)employment rate and median income of graduates of the institution in general, disaggregated by—(I)specific credential;(II)individuals who are veterans;(III)individuals who are members of the Armed Forces; and(IV)individuals who are neither veterans nor members of the Armed Forces;(xvii)percentage of individuals who received educational assistance under this title to pursue a program of education at the institution who did not earn a credential within six years of commencing such program of education;(xviii)the median amount of debt incurred from a Federal student loan made, insured, or guaranteed under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) by an individual who pursued a program of education at the institution with educational assistance under this title, disaggregated by—(I)individuals who received a credential and individuals who did not; and(II)individuals who are veterans, individuals who are members of the Armed Forces, and individuals who are neither veterans nor members of the Armed Forces;(xix)whether the institution participates in Federal student aid programs, and if so, which programs;(xx)the average number of individuals enrolled in the institution per year, disaggregated by—(I)individuals who are veterans;(II)individuals who are members of the Armed Forces; and(III)individuals who are neither veterans nor members of the Armed Forces; and(xxi)a list of each civil settlement or finding resulting from a Federal or State action in a court of competent jurisdiction against the institution for violation of a provision of Federal or State law that materially affects the education provided at the institution or is the result of illicit activity, including deceptive marketing or misinformation provided to prospective students or current enrollees..(4)Clarity of information providedParagraph (2) of such subsection is amended—(A)by inserting (A) before To the extent; and(B)by adding at the end the following new subparagraph:(B)The Secretary shall ensure that information provided under subsection (b)(5) is provided in a manner that is easy and accessible to individuals described in subsection (a), especially with respect to information described in paragraph (1)(C)(xxii)..(c)Improvements for student feedback(1)In generalSubsection (b)(2) of such section is amended—(A)by amending subparagraph (A) to read as follows:(A)providing institutions of higher learning up to 30-days to review and respond to any feedback and address issues regarding the feedback before the feedback is published ;(B)in subparagraph (B), by striking ; and and inserting a semicolon;(C)in subparagraph (C), by striking the period at the end and inserting a semicolon; and(D)by adding at the end the following new subparagraphs:(D)for each institution of higher learning that is approved under this chapter, retains, maintains, and publishes all of such feedback for the entire duration that the institution of higher is approved under this chapter; and(E)is easily accessible to individuals described in subsection (a) and to the general public. .(2)Accessibility from G.I. Bill Comparison ToolThe Secretary shall ensure that—(A)the feedback tracked and published under subsection (b)(2) of such section, as amended by paragraph (1), is prominently displayed in the tool maintained under subsection (a) of this section; and(B)when such tool displays information for an institution of higher learning, the applicable feedback is also displayed for such institution of higher learning.(d)Training for provision of education counseling services(1)In generalNot less than one year after the date of the enactment of this Act, the Secretary shall ensure that personnel employed or contracted by the Department of Veteran Affairs to provide education benefits counseling, vocational or transition assistance, or similar functions, including employees or contractors of the Department who provide such counseling or assistance as part of the Transition Assistance Program, are trained on how—(A)to use properly the tool maintained under subsection (a); and(B)to provide appropriate educational counseling services to veterans, members of the Armed Forces, and other individuals.(2)Transition Assistance Program definedIn this subsection, the term Transition Assistance Program means the program of counseling, information, and services under section 1142 of title 10, United States Code. 3.Restoration of entitlement to veterans educational assistance and other relief for veterans affected by civil enforcement actions against educational institutions(a)In generalSection 3699(b)(1) of title 38, United States Code, is amended—(1)in subparagraph (A), by striking ; or and inserting a semicolon;(2)in subparagraph (B)(ii), by striking ; and and inserting ; or; and(3)by adding at the end the following new subparagraph:(C)a Federal or State civil enforcement action against the education institution; or(D)an action taken by the Secretary; and.(b)MechanismThe Secretary of Veterans Affairs shall establish a simple mechanism that can be used by an individual described in subsection (b)(1) of section 3699 of such title by reason of subparagraph (C) or (D) of such subsection, as added by subsection (a)(3) of this section, to obtain relief under section 3699(a) of such title.(c)Partial restoration of entitlementsSubsection (a) of such section is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(2)in the matter before subparagraph (A), as redesignated by paragraph (1), by striking Any payment and inserting (1) Subject to paragraph (2), any payment; and(3)by adding at the end the following new paragraph (2):(2)A payment of educational assistance described in subsection (b) by reason of subparagraph (C) or (D) of paragraph (1) of such subsection may be charged against the entitlement to educational assistance of the individual concerned—(A)if the individual requests such charge; and(B)to such percentage of charge as the individual may specify, except that such percentage may not be less than zero or more than 100..(d)Conforming amendments(1)Section headingThe heading for section 3699 of such title is amended by striking or disapproval of educational institution and inserting of, disapproval of, or civil enforcement actions against educational institutions.(2)Subsection headingThe heading for subsection (a) of such section is amended by striking or disapproval and inserting , disapproval, civil enforcement actions, and other actions by Secretary of Veterans Affairs.(3)Table of sectionsThe table of sections at the beginning of chapter 36 of such title is amended by striking the item relating to section 3699 and inserting the following new item:3699. Effects of closure of, disapproval of, or civil enforcement actions against educational institutions..